 Case 1:15-cv-06605-JFK-OTW Document 120 Filed 01/31/19 Page 1 of 1

                                                 USi)<
                                                        ..~. 1
                                                                                                 .,
                                                                                                   j
UNITED STATES DISTRICT COURT                     r: l         t                    ··u     ·'tJ ·'
                                                                                         .~~'
                                                 ....,,,1,_..4;,,

SOUTHERN DISTRICT OF NEW YORK
                                     x           DOC                               I
THE STATE OF NEW YORK EX REL                     DAfE I· ... ,
VINOD KHURANA and THE CITY OF                                                          ,J,,Mg ..
NEW YORK EX REL VINOD KHURANA,

                     Plaintiffs,
                                            No. 15 Civ. 6605 (JFK)
                                                    ORDER
         -against-




                                                                                                       ll
SPHERION CORP.       (N/K/A SFN                                     USDCSDNY
GROUP I INC. ) I                                                    DOCUMEJ\'T
                     Defendant.                                     ELECJ'L.U:-;rcALLY FILED
------------------------------ x                                    DOC#:                              .
                                                                    DATE FiLL:):       I- 31-L4
John F. Keenan, United States District       Judge:t====-::·-::~·:.;.··~:;:.""'·.::::·,~~.~·===:Em~!
     Having reviewed the letter submissions from both parties,

the Court grants Plaintiff's request to move for leave to file a

"second" Third Amended Complaint.        Accordingly, Plaintiff must

file his motion for leave to amend by February 8, 2019.

Defendant's opposition is due on February 21, 2019, and

Plaintiff's reply is due on February 28, 2019.



SO ORDERED.

Dated:       New York, New York
             January__}/, 2019

                                         j_/ . ?                     Jsk>'VL,J
                                   ~             John F. Keenan
                                          United States District Judge
